Appellee filed this suit against appellant on an alleged verified account. The only evidence offered on the trial was the purported verified account, to which appellant objected because it did not disclose any item or article of merchandise sold, but consisted only of some dates and figures, and because same was not in compliance with article 3736 of the Revised Statutes (1925). Appellant assigns error to the action of the trial court in admitting said account as a verified account. We sustain this assignment. The first item on the account was, "March 3, to merchandise per bill rendered, $123.30." Then follow other dates through March and April, but it is not shown what the items were, and none of the bill is pretended to be *Page 864 
itemized. An account very similar to this was passed on directly and held insufficient in Wall  Carr v. J. M. Radford Grocery Co. (Tex.Civ.App.)176 S.W. 785, and this rule has been followed by an unbroken line of decisions. Nichols v. Murray (Tex.Civ.App.) 284 S.W. 301, and authorities there cited.
The judgment of the trial court is reversed and the cause remanded.